Per Curiam.
The action was brought in the Perth Amboy District Court, and was tried without a jury, and judgment was rendered for the plaintiff for $122.60.
The state of demand was on a book account, but was amended for goods sold and delivered.
The plaintiff’s evidence was that the goods were ordered and taken away by one Brower, and charged to the defendant on plaintiff’s books at Brower’s direction. That thereafter hills were sent to the defendant and never returned, objected to, or paid. That a few days before the trial some of the goods in question were bought from the defendant at the latter’s place of business.
The defendant’s evidence was that he bought the goods from Brower as principal, and paid him therefor; that he returned the bills sent to him by the plaintiff.
*928The defendant’s appeal is rested upon the contention that there was no evidence of agency. We think there was sufficient in the facts and circumstances to present a jury question. It has been held that “where goods are bought by a person claiming to have authority to order from the plaintiff, and are shipped by the plaintiff in cases plainly marked with his address, and bills and demands are sent to the defendant to which no reply is made, it is for the jury to judge of the circumstances.” Sturtevant v. Wallack, 141 Mass. 119; 4 N. E. Rep. 615. ■
The judgment will therefore be affirmed.